This is an appeal from an award of the Full Industrial Board denying compensation to appellants. The sole question presented is the correctness of the finding of the board that appellants were not dependent upon James Thomas, deceased, whose death admittedly resulted from an accident arising out of and in the course of his employment with appellee. *Page 386 
On this question the evidence is undisputed and may be summarized as follows:
In 1929 Carl Williams, husband of appellant Ida Williams Thomas, deserted her and their 11 children and has never returned or contributed to their support since. In 1932 the decedent James Thomas, an unmarried man, moved in with said appellant and undertook to support her and her children and from that time to the day of his death they lived together as husband and wife. In 1933 or 1934 he obtained another house and moved the family into it. All the children have grown up and left home except appellant Paul Nathaniel Williams, a minor. During this period of time the decedent introduced Ida Williams as his wife and she was so known in the community where they lived. The entire family was supported by decedent. He brought his check home each week and usually Ida Williams endorsed it and sent one of her children to the grocery to get it cashed. Except for four months in 1943, when decedent's brother stayed with them and paid seven dollars per week for board and room, the only other source of income for the family was four dollars per week earned by appellant Ida Williams Thomas by working two days per week.
Clearly appellants were in fact dependent upon the decedent James Thomas. It is evident that an award was denied because of the fact that decedent and appellant Ida Williams Thomas were living in adultery.
Our Supreme Court has held that the fact that a woman shares an adulterous relationship with a man does not preclude her from receiving compensation as his dependent under the 1, 2.  Workmen's Compensation Act. Russell v. Johnson
(1943), 220 Ind. 649, 46 N.E.2d 219. Regardless of our opinion as to the correctness of that decision we are bound by *Page 387 
it. This cause is therefore remanded with instructions to enter an award in favor of appellants.
Bowen, J. and Royse, C.J., dissent with opinion.
NOTE. — Reported in 63 N.E.2d 295.